Exhibit 10.14
 
Special Clauses
 
 
This Maximum-amount Mortgage Contract is numbered: (2009) Jian Ping Song Gao Di
Zi No.1 (the “Contract”).
 
ARTICLE 13                                INFORMATION OF PARTIES TO THIS
CONTRACT:
 
Mortgagor (Party A): Fujian Shengda Food Co., Ltd. (福建圣达食品开发有限公司)
Address: Shuinan Industrial Park, Songxi County （松溪县水南工业区）
Zip Code: 353500
Legal representative (person in charge): Zhan Youdai （詹有代）
Fax.: 2332598
Telephone: 2325688
 
Mortgagee (Party B): China Construction Bank Corporation Limited Songxi
Sub-branch (中国建设银行股份有限公司松溪支行)
Address：No.121 Jiefang Street, Songyuan Town, Songxi County
Zip Code: 353500
Person in charge: Guo Rongbiao （郭荣标）
Fax: 0599-2322644
Telephone: 0599-2322670
 
(collectively, the “Parties”)
 
Whereas, for purpose of continually handling credit facilities (the following
first item) for Fujian Shengda Food Development Co., Ltd. (hereinafter referred
to as the “Debtor”), Party B will enter into (and/or has entered into) with the
Debtor during the period from February 27, 2009 to February 27, 2012
(hereinafter referred to as the “Period for Determination of Creditor’s Rights”)
the Renminbi Fund Facility Contract, Foreign Exchange Fund Facility Contract,
Bank Acceptance Agreement, L/C Issuance Contract, L/G Issuance Agreement and/or
other legal documents (the said contracts, agreements and/or other legal
documents entered into during the Period for Determination of Creditor’s Rights
are referred to as the “Master Contract” hereinafter).
 
(1) Granting Renminbi/foreign exchange facilities;
(2) Acceptance of commercial draft;
(3) Issuance of L/C;
(4) Issuance of L/G;
(5) Other credit facilities: Left blank.
 
Party A is willing to provide a maximum-amount mortgage to secure the debts of
the Debtor under the Maser Contract.  Pursuant to relevant applicable laws,
regulations and rules, and based upon mutual consultation, Party A and Party B
hereby enter into this Contract with the intention to be bound hereby.
 
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 14  AGREEMENT ON PARAGRAPH 2 OF ARTICLE 2
 
The maximum amount of the mortgage obligation under this Contract is (Type of
Currency) RMB (amount in words) fifteen million one hundred and sixty thousand
Yuan only. If Party A has implemented its mortgage obligations in accordance
with this Contract, the maximum amount shall be deducted accordingly with the
amount which has been implemented by Party A.
 
ARTICLE 15  AGREEMENT ON ARTICLE 3
 
Both Parties hereto shall, within five working days of execution of this
Contract, proceed with mortgage registration procedures at relevant registration
authority. Party A shall, on or before the day of completion of mortgage
registration, submit to Party B for its custody the originals of Other Title
Certificate, Mortgage Registration Certificate and other title certificates
vesting with the mortgage property.
 
ARTICLE 16  AGREEMENT ON PARAGRAPH 4 OF ARTICLE 6
 
Party A shall, within five working days of execution of this Contract (or of the
day of completion of renewal of insurance if the insurance of mortgage property
is renewed), deliver to Party B the original of the insurance policy against the
mortgage property and shall reserve and maintain relevant documents necessary
for making any insurance claim or transferring of insurance interests at the
place of Party B.
 
ARTICLE 17  OTHER AGREEMENTS
 
1. If Party A or the Debtor fails to comply with relevant laws, regulations or
rules with respect to environmental protection, energy saving and emission
reduction or reduction of contamination, or may cause any risk concerning energy
consumption or pollution, Party B shall have the right to exercise its right to
mortgage under this Contract, and may resort to any other remedy agreed under
this Contract or permitted by the laws.
 
2. This field is left blank.
 
Article 18 Resolution of Dispute
 
Any dispute arising from or in connection with the implementation of this
Contract may be settled through a consultation, and if such consultation fails,
such dispute shall be settled through the first means listed in the following.
During the proceeding of any litigation or arbitration, all provisions other
than the provision (s) in dispute under this Contract shall remain enforceable.
 
(1) Institute legal proceedings to the people’s court at the domicile of Party
B;
 
(2) Submit such dispute to (This field is left blank) arbitration commission for
arbitration at (The place of arbitration is left blank). The arbitration shall
be conducted in accordance with the applicable arbitration rules in effect at
the time of application for arbitration. The award thus given shall be final and
binding upon both Parties hereto.
 
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 19  THIS CONTRACT IS MADE OUT IN QUINTUPLICATE.
 
ARTICLE 20  AGREEMENT ON ARTICLE 20
 
 
The collaterals under this Contract are listed as follows:
 
List of Mortgage Properties
 
Title of collateral
 
Number of title certificate and other certificates
 
Address
 
Area or quantity
 
Value of collateral (Ten thousand Yuan)
 
Amount that has been mortgaged to secure other liabilities (ten thousand Yuan)
 
Remarks
                         
Building or other right to use of land within the occupation area
 
Song Guo Yong (2002) No. 012, Song Guo Yong (2003) No. 023, Song Fang Quan Zheng
Zi No. 020050294
 
Shuinan Industrial Park, Songxi County and Gongnongxi Road, Songxi County
 
Land area 26,000m2, Construction area 17,000m2
 
1890
 
This field is left blank
 
This field is left blank
Machinery and equipment
 
This field is left blank
 
Shuinan Industrial Park, Songxi County and South Gongnong Road, Songxi County
 
31 units
 
646
 
This field is left blank
 
This field is left blank

 
ARTICLE 21 REPRESENTATIONS AND WARRANTIES OF PARTY A
 
1. Party A knows clearly the business scope, power and authorization of Party B;
 
2. Party A has read this Contract and all articles of the Master Contract. Party
B has made explanation on relevant articles of this Contract and the Master
Contract as required by Party A. Party A has fully known and understood the
meaning of all articles of this Contract and the Master Contract and the legal
consequence thereon.
 
3. Party A has the legal qualification to act as Guarantor. Party A’s guarantee
under the Contract conforms to the provisions of the laws, administrative rules
and regulations, and Articles of Association or internal organizational
documents of Party A, and has obtained approvals from the competent internal
organizations of Party A or the competent Chinese authorities. Any and all
liabilities resulting from Party A’s liabilities of disqualification for
entering into the Contract shall be burdened by Party A, including, but not
limited to, indemnifying Party B against all the losses sustained by Party B
therefrom.
 
 
 
3

--------------------------------------------------------------------------------

 
 
4. Party A confirms that it has fully understood the information concerning the
assets, debts, business, creditworthiness, credit standing of the Debtor,
whether the Debtor has the power and capacity to enter into the Master Contract
and all the contents of the Master Contract.
 
5. Party A enjoys the ownership right or right to disposal of the collaterals as
confirmed by the laws. The collaterals are not public facilities, or properties
that are prohibited to be circulated or transferred according to the laws, and
are not involved in any title dispute.
 
6. There are no other co-owners with respect to the collaterals, or although
there are other co-owners, such mortgage or security has been approved in
writing by such co-owners.
 
7. The collaterals have no defects or title encumbrance other than those have
been disclosed in writing to Party B, including, but not limited to, that the
collaterals belong to articles prohibited for circulation, being seized,
detained, under custody, rented, or under lien, or articles on which any
purchase payment, repair fee, construction price, tax, fee for granting of land
use right or damage compensation is delayed or articles having been pledged to
secure any other third party’s interests.
 
8. All the data and information relating to the collaterals provided by Party A
for Party B are true, legal, complete and accurate.
 
9. The mortgage and guarantee provided by Party A will not infringe on any legal
right and interest of any third party nor violate any legal obligation or any
obligation set forth in this Contract.


 


Party A (company seal):
 
Party B (company seal):
Legal representative (person in charge)
 
Person in charge
Or authorized agent (signature)
 
Or authorized agent (signature)
February 27, 2009
 
February 27, 2009

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
List of Collaterals of Fixed Assets – Machinery and Equipment
 
 
[ex1016.jpg]
 
 
Mortgagor(common seal): Fujian Shengda Food Co., Ltd         Mortgagee (common
seal)
 
 
 
5

--------------------------------------------------------------------------------

 